     Case 0:19-mj-06039-LSS Document 3 Entered on FLSD Docket 01/25/2019 Page 1 of 1


                                                              COURT M INUTES
         U.S.MAGISTRATE JUDG E LURANA S.SNOW -FORT LAUDERDALE,FLO RIDA

DEFT: ROGER JASON STONE,JR.(J)#                                             CA SE N O:        19-6039-SNO W
AUSA : Jared Strauss ,l.                                            .       ATTY:             Robert          Z )S            '
                         l
                           /
                           .
                                        g                           j                                  (lfapplicable-appealscolloquy)
                                                                            VlO L: REM OV AL:W ashington,Dc-l8:100l,I505,l512,2
AGENT:
PROCEEDING: INITIAL APPEARANCE                                              RECOM MENDED BOND: $250,000 PSB
BON D HEARING HEL -yes no                                          CO UN SEL A PPOINTED :

aoxosET@:              . $            ,ôoo A s                              Tol
                                                                              necosignedby:

        Donotviolateany law.                                                      W ->                 qtk kr .
        APPearin cou
                   'rtasdirected.                                                         .    >            >
        Surrenderand /ordo notobtain passports/travel
        dpcuments.
        Rptto S asdirected o 'N
                              r             x,saweek/month by
        phone,'                    x saweek/month in person.
        Random urinetesting by PretrialServices.
        Treatmentasdeemed necessary.
             e                 w            .
                               #>       *                 y             -
        M aintain orseek full-timeemplo ment.

        No contactwithvictîms/witnesses.


(D      No tqrearms.
 t'A% ,w /e.z                                       dz,
                                                      x Jz/z
 (
 D       Curfew:                                                        .
         Travelextended to: wIRIFL.xff/)YsiW '*.                                                 z v,4 w
 .                .
                  / /*> z; zJb                                ,a                          '        ,

 NEXTCOPRT APPEAM NCE:                            DATE:                      TIM E:                     JIJDG E:               PLACE:


 INQUIRY RE COUNSEL:
 PTD/BOND HEARING:
 PRELIM /ARRAIGN .OR REM OVAL:
 CHECK IF                          ForthereasonsstatedbycounselfortheDet
                                                                       kndantandtsndingthattheendsofjusticeservedbygrantingtheore
 APPLICABLE                : tenusmotion forcontinuanceto hirecounseloutweigh thebestinterestsofthepublic& theDdendantin a Speedy
                             Trial,theCourtfindsthatthe period oftimefrom today,through and including             ,shallbe deemed
                             excludable in accordancewith the provisionsofthe Speedy TrialAct,18 USC 316letseq..
                                                                             **
                                                                        .

 DATE:       1-25-19           TIME:            l1:
                                                  00am    DAR:               -'U      C                            PAGE:                /

                                                              /&zm .
